Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 8, 10-12, 14-18, 20-25 are under consideration in the instant Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are towards monoclonal antibodies that bind -synuclein. The 2F11 antibody produced by the hybridoma deposited under ATCC PTA-124174 is not found in the prior art. Further, the monoclonal antibody with the CDRs of SEQ ID NOs: 14-19 is also not disclosed in the prior art. Specifically the CDRs in SEQ ID NOs: 15, 16 and 17 and the nucleic acids of the CRDS in SEQ ID NOs: 21, 22 and 25 are all free of the prior art. The combination of all six CDRS are not taught or obvious over the prior art. The closest prior art, Vaikath et al., 2015 (IDS 4/12/2021) teaches producing monoclonal antibodies against -synuclein but fails to teach the instantly claimed antibodies produced by the hybridoma deposited under ATCC PTA-124174. Therefore, the instant claims are not anticipated or obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michelle Washington on 4/12/2021.

The application has been amended as follows: 
1. A monoclonal antibody as deposited under ATCC PTA-124174. 

2. A composition comprising the monoclonal antibody of claim 1, in a pharmaceutically acceptable carrier, adjuvant, vehicle or excipient. 

3. A vaccine comprising the monoclonal antibody of claim 1, in a pharmaceutically acceptable carrier, adjuvant, vehicle or excipient. 

4. A method of reducing toxic α-synuclein, or tau fibrillar formation, in a subject in need thereof comprising administering an amount of the monoclonal antibody of claim 1, in a pharmaceutically acceptable carrier, adjuvant, vehicle or excipient. 



8. The method of claim 4, wherein prior to the step of administering, a level of toxic α-synuclein, or tau fibrils, in the subject is determined, and after a period of time following the step of administering, a second level of toxic α-synuclein, or tau fibrils, is determined. 

Cancel 10. 

11. A method of determining the presence of toxic oligomeric α-synuclein, or tau fibrils, in a sample comprising, exposing the sample to the monoclonal antibody of claim 1, and determining if the monoclonal antibody  binds to protein in the sample, wherein binding is indicative of the presence of the toxic oligomeric α-synuclein, or tau fibrils.

12. The method of claim 11, wherein: 
the sample is separated using non-denaturing electrophoresis prior to the step of exposing, and the separated protein is probed using the monoclonal antibody of claim 1 via western analysis, wherein binding of one or more high molecular weight protein is indicative of the presence of the toxic oligomeric α-synuclein, or tau fibrils, in the sample; or a dot blot of the sample is probed using the monoclonal antibody of claim 1, and binding of the monoclonal antibody of claim 1 to the sample is indicative of the presence of the toxic oligomeric α-synuclein, or the tau fibrils. 
Cancel 14.  

15. A method of treating a synucleinopathy, a pathological condition characterized by Lewy bodies, Parkinson's disease, dementia with Lewy bodies, multiple system atrophy, sporadic Alzheimer's disease, or familial Alzheimer's disease, comprising administering the monoclonal antibody of claim 1, or a pharmaceutical composition comprising the monoclonal antibody of claim 1, to a subject. 

16. A method for determining the presence, concentration, or both the presence and concentration, of a toxic oligomeric α-synuclein, or a tau fibril, in a sample comprising, applying a sample to a surface that has been prepared using the monoclonal antibody of claim 1 and determining an occurrence, an amount, or an occurrence and an amount, of toxic α-synuclein aggregate, or tau aggregate, that is bound to the monoclonal antibody, thereby determining the presence, concentration, or both the presence and concentration, of toxic α-synuclein aggregate, or tau aggregate, in the sample. 

Cancel 17. 
Cancel 18. 

20. A bispecific antibody for transmigrating the blood brain barrier, wherein the bispecific antibody comprises one or more carrier molecules attached to the monoclonal antibody of claim 1, wherein the one or more carrier molecules is derived from a transferrin receptor 

21. The bispecific antibody of claim 20 wherein the bispecific antibody is a monovalent-bispecific antibody or a bivalent-bispecific antibody. 

Cancel 22. 
Cancel 23. 
Cancel 24. 

25. A method of treating a taupathy, a pathological condition characterized by neurofibrillary tangles, Alzheimer’s disease, Pick’s disease, progressive supranuclear palsy, corticobasal degeneration, frontotemporal dementia, argyrophilic grain disease, primary age-related tauopathy, neurofibrillary tangle-only dementia, or a globular glial tauopathy comprising administering the monoclonal antibody of claim 1, or pharmaceutical composition comprising the monoclonal antibody of claim 1, to a subject.

Conclusion
Claims 1-4, 6, 8, 11-12, 15-16, 20-21 and 25 are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649